DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “the epoxy resin composition comprising an epoxy resin mixture comprising a first resin and a second resin…” in line 6-7, but it is unclear if the “resin” is an epoxy resin. Furthermore, it is unclear how a resin mixture can be an “epoxy” resin mixture without any listed epoxy resins. 
selected from the group comprising diurons or imidazoles…” This claim is indefinite because it is a Markush claim that is not expressed in the alternative.  See MPEP 2173.05(h). (If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.)

Claim 2 recites “the first resin comprises phenolic novolac and/or bisphenol A therein…a first epoxy resin…” It is unclear if “the first resin” is an epoxy phenolic novolac and/or bisphenol A epoxy resin, or if they are phenolic compounds separate from the first epoxy resin.

Claim 3 recites “the second resin comprises epoxy phenolic novolac and/or epoxy cresol novolac wherein...a first epoxy resin…” It is unclear if “a first epoxy resin” is referring to the “first resin” cited claim 1 or if it is introducing another first epoxy resin. 

Claim 32 recites “obtaining an epoxy resin composition by adding all individual components of the epoxy resin composition…” However, clam 32 does not recite any individual components. 
Claim 32 also recites “obtaining a curing agent/catalyst composition by adding all individual components of the curing agent/catalyst composition… and mixing all individual components…” However, clam 32 does not recite any individual components. 
an obtained epoxy resin composition…adding a heated composition…” It is unclear if these are different epoxy compositions from the earlier mentioned epoxy composition or the same one.

Claim 33 recites “mixing the curing agent mixture, liquid cycloaliphatic polyamine and difunctional amino silicone with the mixer….” There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “adding fumed silica to a mixture…” It is unclear if this is a different mixture than the earlier curing agent mixture or the same one.

Claims 4-31 are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, and 17, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


 Claim 17 recites “EEW value between 175-188 g/eq.” However, this broadens the range of 215-220 g/eq cited in claim 16 and thus, fails to limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HA S NGUYEN/Examiner, Art Unit 1766